Case 1:18-cr-10249-WGY Document 106 Filed 04/17/20 Page 1 of 2

Judge William Young
1 Courthouse Way, Boston Massachusetts

March 20, 2020

 

Judge Young,

 

I am reaching out to you because I believe an injustice has been done to a person that ale on ouf group,
in the 2014-2016 timeframe. His name is Mark Moffett. fen 2 ot

ate

 

I do not know Mark personally. I know that he was friends with some of the cardiologists ‘that testified O
against him in the case sitting before you for sentencing of Mr. Moffett. —

I am a registered nurse for Prairie Cardiovascular Consultants here in Springfield Illinois. I am familiar
with the drug Juxtapid that Mr. Moffett educated us on in that time period. I know that the Prairie records
were subpoenaed and an investigation into the use of the drug began some years ago.

I have worked in the cardiac catheterization lab as a critical care nurse and as a registered nurse for a
prairie physician currently. Mr. Moffett has educated me on Angiomax for about 10 years (a drug the
interventional cardiologists use the majority of the time for their interventions). He also educated me on
Brilinta (for prevention of heart attacks) and for Cleviprex (an IV calcium channel blocker for acute
hypertensive situations and stroke).

I attended a dinner program on Juxtapid i in 2014 in Spring with a doctor from Colorado. I remember that
Dr. Goswami and his nurse Jill Westfall attended, Dr. Dukkipatti, Dr. Kelley, Dr. Steen, Julie Santarelli
RN, and some other physicians and nurses from Springfield Clinic as well.

In all the time knowing Mr. Moffett I have not once encountered a situation where he has misrepresented
an indication for a product. He has worked in the cardiac cath lab environment for over 14 years for The
Medicines Company and Boston Scientific, working alongside physicians who trust his judgement as a
person and a professional in the industry.

As I stated prior, I work for Prairie Cardiovascular currently and wish to keep my identity anonymous. I
feel if ] revealed myself and word got back to my employer there would be repercussions.

But I did not want to sit idle and watch a person who has been nothing but caring for our patients be hung
out to perish by the doctors that called him to prescribe Juxtapid. Once again I say THE DOCTORS
THAT CALLED HIM TO PRESCRIBE JUXTAPID.

This was a last ditch effort to help severely sick patients with acute cardiovascular disease. Many had
open heart surgery, multiple stents, and had tried the maximum doses of statins to no avail. Juxtapid, at
the time, was the last choice for the physicians to treat these patients. I know of several patients that did
well on Juxtapid. And none were harmed to my knowledge.

At the dinner program in 2014 we were taught about Juxtapid, the indications and the REMS testing. Ifa
patient was on Juxtapid we checked their Liver enzymes monthly according to the REMS instructions
Case 1:18-cr-10249-WGY Document 106 Filed 04/17/20 Page 2 of 2

provided in the package insert for the drug. It is in the medical record of all patients who were prescribed
Juxtapid.

When we would put a patient on Juxtapid, if approved by their insurance companies, an arduous task in
itself, we would receive a message from Mr. Moffett saying that Juxtapid was approved and to make sure
the patients Liver enzymes were checked monthly. Mr. Moffett cared for patients and wanted them to be
safe while on the therapy.

I was approached by the FBI and told them what Mr. Moffett told me about Juxtapid. I told them I knew
the indication was for HOFH or homozygous familial hypercholesterolemia. I knew about the REMS
testing of liver function and the black box warning for liver toxicity, That’s why we tested monthly. It is
in the patients’ records. It is still in the patients’ records,

I tell you this Judge Young because there has obviously been a disconnect between the story the-doctors’
from my group told the jurors and what actually transpired in 2014-2015. It simply does not make sense.
And I can tell you it does not make sense to a lot of staff and other physicians here in the practice.

I can only theorize that there was pressure being put on these doctors to testify in a way that displaced
blame. Prescriptions cannot be written by sales representatives. Prescriptions can only be written for
patients identified by the doctor. In this case the doctors’ knew the indications. They are highly trained
and specialized physicians in Cardiology and even more training is involved to perform heart and
vascular interventions. They train other doctors from all over the United States and Europe. The idea that
they did not know what Juxtapid was indicated for or the REMS associated with prescribing is simply not
believable.

Thank you for listening Judge Young. I hope you will look upon Mr. Moffett favorably because he was
just doing his job helping the sickest of the sick patients in our practice. Some who are now deceased.

A concerned HSHS/Prairie nurse of 25 years.
